United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vero Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0814
Issued: September 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On March 4, 2019 appellant filed a timely appeal from a February 19, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than five
percent permanent impairment of the right upper extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
On August 12, 2016 appellant, then a 56-year-old sales, services, and distribution associate,
filed a traumatic injury claim (Form CA-1) for a right shoulder strain that he allegedly sustained
1

5 U.S.C. § 8101 et seq.

while in the performance of duty that day. He reportedly felt a sharp pain in his right shoulder
after throwing parcels. Appellant stopped work on August 12, 2016, and received continuation of
pay beginning August 13, 2016. On the reverse side of the claim form, the employing
establishment indicated that he was in the performance of duty when injured. On November 2,
2016 OWCP accepted appellant’s claim for right shoulder joint sprain, right upper arm/shoulder
strain of the muscles/fascia/tendons, and right shoulder impingement syndrome.2 It paid him
wage-loss compensation for temporary total disability beginning October 7, 2016, and placed him
on the periodic compensation rolls effective October 16, 2016.
On January 25 and July 20, 2017 appellant underwent OWCP-authorized right shoulder
surgeries. The latter procedure involved open subacromial decompression and rotator cuff tendon
repair, which was performed by Dr. Robert Hill, a Board-certified orthopedic surgeon. OWCP
continued to pay appellant wage-loss compensation for temporary total disability until appellant
resumed work on August 26, 2017.
On January 11 and June 13, 2018 appellant filed a claim for a schedule award (Form
CA-7).
OWCP received reports dated January 24 to July 18, 2018 by Dr. William V. Kane, Boardcertified in physical medicine and rehabilitation. Dr. Kane noted that appellant was status post
right shoulder surgery and noted an overall improvement of symptoms. He reviewed appellant’s
history and conducted an examination. Dr. Kane reported right shoulder examination findings of
decreased range of motion (ROM) and pain with external rotation. Hawkins and drop arm tests
were positive on the right. Dr. Kane diagnosed disorder of the right rotator cuff, right shoulder
arthralgia, and right shoulder adhesive capsulitis.
In a May 23, 2018 report, Dr. Barry S. Garcia, a Board-certified internist, indicated that
OWCP had requested a permanent impairment rating from him. Dr. Kane reviewed appellant’s
medical history. He recounted that appellant had four right shoulder surgeries, but still had
devastating limitations on his right arm. Dr. Kane related appellant’s complaints of decreased
ROM and anterior right shoulder pain. He measured ROM of the right shoulder as 90 degrees
external rotation, 90 degrees internal rotation, 60 degrees flexion, 20 degrees extension, 30 degrees
abduction, and 25 degrees adduction. Dr. Kane diagnosed status post shoulder surgery, right
rotator cuff disorder, right shoulder arthralgia, and right shoulder impingement syndrome. He
noted that appellant had reached maximum medical improvement (MMI) on April 25, 2018.
Dr. Kane explained that appellant had 22 percent whole person permanent impairment based on
loss of range of motion (ROM).
In a development letter dated June 26, 2018, OWCP advised appellant that the medical
evidence submitted was insufficient to establish his schedule award claim. It requested that he
provide a medical report from his attending physician which included a statement that the accepted
condition had reached MMI and an impairment rating utilizing the appropriate portions of the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment
2

Under OWCP File No. xxxxxx296, OWCP previously accepted bilateral shoulder impingement, which arose on
or about November 25, 2001. The case record associated with OWCP File No. xxxxxx296 is not currently before the
Board.

2

(hereinafter A.M.A., Guides).3 OWCP afforded appellant 30 days to submit the necessary
evidence.
In an August 23, 2018 report, Dr. Todd Fellars, a Board-certified orthopedic surgeon
serving as a district medical adviser (DMA), noted that he had reviewed appellant’s history,
including the medical record, and noted that appellant’s claim was accepted for right shoulder
sprain, right shoulder impingement syndrome, and sprain of the muscle and fascia and tendons of
the right shoulder. He reported that appellant had previously been awarded 20 percent permanent
impairment for the right upper extremity. Utilizing the diagnosis-based impairment (DBI) method,
Dr. Fellars explained that, according to Table 15-5, Shoulder Regional Grid, the maximum
impairment rating for a diagnosis of rotator cuff tear would be seven percent permanent
impairment. He indicated that under the ROM methodology and Table 15-34, Shoulder Range of
Motion, appellant had nine percent for flexion, two percent for extension, six percent for abduction,
two percent for adduction, four percent for internal rotation, and two percent for external rotation
for a total of 25 percent right upper extremity impairment. Dr. Fellars reported that since appellant
had previously been awarded 20 percent permanent impairment for the right upper extremity, he
would be entitled to an additional 5 percent right upper extremity permanent impairment for a total
of 25 percent of the upper extremity. He explained that he disagreed with Dr. Garcia’s impairment
rating since Dr. Garcia had not documented or provided the methodology as to how he calculated
22 percent whole person impairment. Dr. Fellars noted that appellant had reached MMI on
May 23, 2018.
By decision dated February 19, 2019, OWCP granted appellant a schedule award for five
percent permanent impairment of the right upper extremity. The award ran for 15.6 weeks for the
period May 23 to September 9, 2018.
LEGAL PRECEDENT
The schedule award provisions of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
OWCP evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides.6 The Board has approved the use by OWCP of the
3

A.M.A., Guides (6th ed. 2009).

4

Supra note 2.

5

20 C.F.R. § 10.404.

6

For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is used. A.M.A., Guides (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6 (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700, Exhibit 1 (January 2010).

3

A.M.A., Guides for the purpose of determining the percentage loss of use of a member of the body
for schedule award purposes.7
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning Disability and Health
(ICF).8 Under the sixth edition, the evaluator identifies the impairment class of diagnosis (CDX),
which is then adjusted by grade modifiers based on functional history (GMFH), physical
examination (GMPE), and clinical studies (GMCS).9 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).10 Evaluators are directed to provide reasons for their
impairment choices, including the choices of diagnoses from regional grids and calculations of
modifier scores.11
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
diagnosis-based sections are applicable.12 If ROM is used as a stand-alone impairment rating
method, the total of ROM impairment for all units of function must be calculated. All values for
the joint are measured and combined.13 Adjustments for functional history may be made if the
evaluator determines that the resulting impairment does not adequately reflect functional loss and
functional reports are determined to be reliable.14
Regarding the application of ROM or DBI methodologies in rating permanent impairment
of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
7

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

8

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, ICF: A Contemporary Model of Disablement.

9

Id. at 494-531.

10

Id. at 411.

11

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

12

A.M.A., Guides 461.

13

Id. at 473.

14

Id. at 474.

4

impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”15 (Emphasis in the original.)
ANALYSIS
The Board finds that this case is not in posture for decision.
In a May 23, 2018 report, Dr. Garcia indicated that OWCP had requested a permanent
impairment rating from him due to appellant’s accepted right shoulder condition. Dr. Kane
reviewed appellant’s medical history and conducted an examination. He measured ROM of the
right shoulder as 90 degrees external rotation, 90 degrees internal rotation, 60 degrees flexion, 20
degrees extension, 30 degrees abduction, and 25 degrees adduction. Dr. Kane noted that appellant
had reached MMI on April 25, 2018.
In accordance with OWCP’s procedures, Dr. Fellars, the DMA, reviewed the evidence,
including Dr. Garcia’s May 23, 2018 report. In an August 23, 2018 report, the DMA determined
that under the DBI methodology, appellant had seven percent permanent impairment for right
shoulder rotator cuff tear. He also calculated permanent impairment utilizing the ROM
methodology under Table15-34 for loss of ROM and determined that appellant had 25 percent
right upper extremity impairment. The DMA concluded that since appellant was previously
awarded 20 percent right upper extremity impairment, he was only entitled to an additional 5
percent permanent impairment due to his August 2, 2016 employment injury.
The Board finds, however, that neither Dr. Garcia nor the DMA indicated whether the
ROM measurements utilized were obtained after three independent ROM findings pursuant to
OWCP procedures. As noted above, FECA Bulletin No. 17-06 provides detailed instructions for
obtaining sufficient evidence to conduct a complete permanent impairment evaluation.16 Herein,
OWCP did not properly develop the medical evidence pursuant to FECA Bulletin No. 17-06,
which requires that it should instruct an evaluating physician to obtain three independent
measurements of ROM loss, if they have not been provided in the record.17 In evaluating
permanent impairment under the ROM method, the DMA should have obtained the necessary
ROM measurements in order to complete the rating. For this reason, the case must be remanded
for OWCP to complete the proper procedures outlined in FECA Bulletin No. 17-06.18
The Board further finds that while OWCP reduced the current award based on the DMA’s
recommendation, the record currently before the Board does not include evidence of OWCP
having previously issued a schedule award with respect to appellant’s right upper extremity.19 To
15

V.L., Docket No. 18-0760 (issued November 13, 2018); FECA Bulletin No. 17-06 (May 8, 2018).

16

Supra note 12.

17

C.P., Docket No. 19-0151 (issued May 22, 2019); V.H., Docket No. 18-0848 (issued February 25, 2019); T.R.,
Docket No. 17-1961 (issued December 20, 2018).
18

M.D., Docket No. 18-1073 (issued January 18, 2019).

19

See supra note 2.

5

the extent appellant received a schedule award under his previously accepted occupational disease
claim, File No. xxxxxx296, OWCP should, at a minimum, incorporate the prior schedule award
and other relevant medical evidence into the current claim file.20 Following this and any other
development deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

20

OWCP’s regulations provide that benefits payable under section 8107(c) shall be reduced by the period of
compensation paid under the schedule for an earlier injury if: (1) compensation in both cases is for impairment of the
same member or function or different parts of the same member or function; and (2) OWCP finds that the later
impairment in whole or in part would duplicate the compensation payable for the preexisting impairment. 20 C.F.R.
§ 10.404(d).

6

